                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


DAVID CHRISTOPHER NORDLUND,
                Plaintiff,
vs.
OFC. BEESLEY, et al.,
                                                 Case No. 3:21-cv-00134-RRB
                Defendants.


            ORDER REGARDING STATUS OF STATE COURT CASES

                David Christopher Nordlund, representing himself, filed a Prisoner’s

Complaint Under the Civil Rights Act, 42 U.S.C. § 1983, alleging claims against

parole officers and parole board members who participated in revoking his parole

after his state criminal court judgment of conviction and sentence. 1 Mr. Nordlund

also filed an Application to Waive Prepayment of the Filing Fee. 2

                In his Complaint, Mr. Nordlund asserts two claims for relief:

                (1)    On February 2, 2017 … Ofc. Beesley and Ofc.
                Tigner seized [him] without probable cause … in violation
                of plaintiff’s 4th Amendment rights[,] … transported [him]
                to the local jail where he was held unlawfully … [and] …
                made accusations they knew or should have known to be
                false that plaintiff had violated the terms of his parole …
                [which] expired on December 7, 2016, approximately two
                months prior to [his] arrest. 3


1   Docket 1.
2   Docket 3.
3   Docket 1 at 5.
                (2)     On December 7, 2007, plaintiff was sentenced to
                20 years imprisonment with 10 years suspended. The
                maximum release date on the 10 year imposition of
                sentence was calculated to end on December 7, 2016.
                On January 1, 2017 the State of Alaska more narrowly
                defined an already existing law to expressly notify the
                board of parole that they could not extend a person’s
                period of parole beyond the maximum release date as
                originally calculated. On May 17, 2017, plaintiff was
                ordered to 399 days of incarceration in excess of his
                sentence, … violat[ing] double jeopardy…. While state
                proceedings [challenging the parole board’s order] were
                still ongoing plaintiff filed an action in federal court case
                no. 3:18-cv-00013-RRB…. 4

                Mr. Nordlund first attempted to file his claims in his previous civil rights

case, which was dismissed on February 25, 2019. 5 Because the case had been

closed for over two years, the Court explained that, “[i]f Mr. Nordlund wishes to

revive his previously dismissed claims, he will need to file a new complaint.” 6 He

has now done so, attaching the May 3, 2021 “Order on Motion for Reconsideration

of Order Dismissing Appeal as Moot,” by the Court of Appeals for the State of

Alaska. 7




4   Id. at 6.
5   Nordlund v. Chris Lyou, et al., 3:18-cv-00013-RRB, Dockets 19, 20.
6   Id., Docket 24 at 2 (4/27/21 Order).
7   Docket 1; Docket 1-1 (Alaska Court of Appeals No. A-13053).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 2 of 12
               Mr. Nordlund seeks compensatory damages of $10,000,000, and

punitive damages in the amount of $10,000,000. 8

                              SCREENING REQUIREMENT

               Federal law requires a court to conduct an initial screening of a civil

complaint filed by a plaintiff who seeks to waive prepayment of the filing fee. In

this screening, the Court shall dismiss the case if it determines that the action--

               (i)     is frivolous or malicious;

               (ii)    fails to state a claim on which relief may be
                       granted; or

               (iii)   seeks monetary relief against a defendant who is
                       immune from such relief. 9

               To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 10 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and




8    Docket 1 at 9.
9    28 U.S.C. § 1915(e)(2)(B).
10 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 3 of 12
give the plaintiff the benefit of the doubt. 11 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 12

                                      DISCUSSION

               Under § 1983, a plaintiff must “plead that (1) the defendants acting

under color of state law (2) deprived plaintiffs of rights secured by the Constitution

or federal statutes.” 13 This federal statute “is not itself a source of substantive

rights,” but provides “a method for vindicating rights [found] elsewhere.” 14

               The doctrine of abstention applies to this action if Mr. Nordlund’s

claims are pending in the Alaska state courts.

A.      Abstention

               The Younger abstention doctrine provides that federal courts may not

generally exercise jurisdiction when doing so would interfere with state judicial


11 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773
F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).
12See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
13   Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
14Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443 U.S.
137, 144 n.3 (1979)).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 4 of 12
proceedings. 15 The core of Younger abstention is that a federal court cannot

interfere with pending state court criminal proceedings, absent a “showing of bad

faith, harassment, or any other unusual circumstance that would call for equitable

relief.” 16 A federal court

               must abstain under Younger if four requirements are met:
               (1) a state-initiated proceeding is ongoing; (2) the
               proceeding implicates important state interests; (3) the
               federal plaintiff is not barred from litigating federal
               constitutional issues in the state proceeding; and (4) the
               federal court action would enjoin the proceeding or have
               the practical effect of doing so, i.e., would interfere with
               the state proceeding in a way that Younger
               disapproves. 17

               The State of Alaska has an important interest in its criminal laws and

procedures. The Court takes judicial notice 18 that the state proceedings relating



15   See Younger v. Harris, 401 U.S. 37, 41 (1971).
16 Younger, 401 U.S. at 54; see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980)
(In Perez v. Ledesma, 401 U.S. 82, 85 (1971), the Supreme Court “limited the category
of ‘extraordinary circumstances’ to encompass only ‘cases of proven harassment or
prosecutions undertaken by state officials in bad faith without hope of obtaining a valid
conviction,’ or where ‘irreparable injury can be shown.’”).
17San Jose Silicon Valley Chamber of Commerce Political Action Committee v. City of
San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).
18 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Foster Poultry Farms v.
Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts
routinely take judicial notice of publicly available records ... from other court
proceedings.”) (citing Engine Mfrs. Ass’n v. South Coast Air Quality Management Dist.,
498 F.3d 1031, 1039 n. 2 (9th Cir. 2007) (additional citation omitted)); Fed. R. Evid. 201.


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 5 of 12
to the duration of Mr. Nordlund’s confinement after his 2007 conviction in State of

Alaska v. David Nordlund, 3KE-06-01246CR, are ongoing. 19 In Mr. Nordlund’s

appeal of the revocation of his parole, his lawyer argued his claim regarding

revocation of parole after completion of his sentence:

                     Mr. Nordlund was originally sentenced on
              December 7, 2007 to serve 10 years. When he first
              released to parole on August 27, 2013, his parole
              expiration date was December 7, 2016. After being
              revoked and re-paroled, his parole expiration date was
              extended to March 28, 2017. After being revoked and re-
              paroled again, his parole expiration date was extended
              to June 15, 2017. Then on May 17, 2017, the Parole
              Board revoked and terminated Mr. Nordlund's parole,
              which resulted in the imposition of 399 days to serve and
              a release date of June 22, 2018. Thus, Mr. Nordlund
              suffered from both problems of pre-Senate Bill 91 parole:
              his parole was extended several times and his total
              sentence exceeded the sentence imposed by his
              sentencing court.
                     Accordingly, based on both the plain language and
              the intent of the parole amendments, Mr. Nordlund
              should have received the benefit of the Senate Bill 91
              parole revisions at his May 2017 revocation. 20




19 See https://appellate-records.courts.alaska.gov/CMSPublic/Search/PartyNameSearch
(party name search in Case Management System for Alaska Appellate Courts); see also
https://records.courts.alaska.gov/eaccess/searchresults.page (party name search in
Alaska trial courts).
20 Nordlund v. Alaska, No. A-13053, 2019 WL 9093487, at *14–15 (Alaska App.) (6/24/19
Appellate Brief, on appeal from Alaska Superior Court No. 1KE-17-00335CI) (citations to
the record omitted).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 6 of 12
The May 3, 2021 Court of Appeals Order dismissing that appeal as moot 21 is

currently pending before the Supreme Court for the State of Alaska. 22

               In addition, Mr. Nordlund has another post-conviction petition pending

in the state courts, also making a challenge related to Mr. Nordlund’s 2006 criminal

case (with 2007 judgment of conviction and sentence). 23 And he has an appeal in

the briefing stages before the Court of Appeals, which relates to the 2006 case. 24

               Thus, it appears that the federal court must currently abstain from

intervening in Mr. Nordlund’s state cases. 25




21   Docket 1-1 (Alaska Court of Appeals No. A-13053).
22https://appellate-records.courts.alaska.gov/CMSPublic/Case/General?caseID=26515,
David Nordlund v. State of Alaska, S-18093, Petition for Hearing filed 6/2/21, from
underlying appellate case, A-13053, pending.
23 https://records.courts.alaska.gov/eaccess/searchresults, David Nordlund v. State of
Alaska, 3PA-19-02187CI (Application for Post-Conviction Relief (Criminal Rule 35.1)
Criminal Case Number: 1KE-06-01246CR) (monthly status report filed 5/25/21).
24 https://appellate-records.courts.alaska.gov/CMSPublic/Case/General?caseID=26323,
Nordlund v. State, A-13783 (204 Appeal filed 12/16/20 from 1KE-06-01246CR, 12/10/20
judgment).
25 Although Heck v. Humphrey, 512 U.S. 477 (1994), usually precludes a § 1983 case
when the plaintiff’s state court conviction or sentence has not been overturned, there is
an exception when habeas relief is no longer available, but a plaintiff “timely pursu[ed] …
[previously] available habeas relief …. Even so, … relief from Heck ‘affects only former
prisoners challenging loss of good-time credits, revocation of parole or similar matters,’
not challenges to an underlying conviction.” Guerrero v. Gates, 442 F.3d 697, 705 (9th
Cir. 2006) (quoting Nonette v. Small, 316 F.3d 872, 878 n.7 (9th Cir. 2002)).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 7 of 12
B.      Parole Officers

               Mr. Nordlund is cautioned that parole officers have absolute quasi-

judicial immunity when they act in their judicial capacity in the context of parole

proceedings. 26 And it is well established that witnesses, including parole officers,

who testify in state or federal court proceedings are immune from damages.27

Thus, to the extent Parole Officers Beesley and Tigner’s “false accusations” were

made in their judicial capacities in the context of parole proceedings, or as

witnesses at a parole hearing, they are immune from liability. 28

               However, parole officers are “not entitled to absolute immunity when

investigating parole violations, ordering the issuance of a parole hold or

orchestrating a parolee’s arrest, or recommending initiation of revocation

proceedings.” 29 Immunity is thus unclear.

C.      Parole Board Members

               The Ninth Circuit has held that “parole board officials are entitled to

absolute immunity from suits by prisoners for actions taken when processing


26   See Bermudez v. Duenas, 936 F.2d 1064, 1066 (9th Cir. 1991) (per curiam).
27See Briscoe v. LaHue, 460 U.S. 325, 329–46 (1983); Holt v. Castaneda, 832 F.2d 123,
127 (9th Cir.1987), cert. denied, 484 U.S. 979 (1988).
28   Docket 1 at 5.
29 Jones v. Nevada Board of Parole Commissioners, No. 3:21-cv-00004-MMD-WGC,
2021 WL 2406879, slip op. at *2 (D. Nev. May 18, 2021) (citing Swift v. California, 384
F.3d 1184, 1189 (9th Cir. 2004)).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 8 of 12
parole applications.” 30 Parole board members serve in a quasi-judicial function.

Thus, like judges, they are entitled to absolute immunity for actions taken with

respect to parole decisions, 31 such as the actions challenged by Mr. Nordlund.

D.      Possible State Claim

               Although Mr. Nordlund may not have a cognizable federal claim at this

time, he may be able to assert a claim in the state courts. In Alaska, “[t]he elements

of the false arrest-imprisonment tort are (1) a restraint upon the plaintiff’s freedom,

(2) without proper legal authority.” 32 The Supreme Court for the State of Alaska

explains that “[f]alse arrest and false imprisonment are not separate torts. A false

arrest is one way to commit false imprisonment; since an arrest involves restraint,

it always involves imprisonment.” 33 The State of Alaska itself, however, may be

immune from liability under Alaska Stat. § 09.50.250(3). 34


30 Sellars v. Procunier, 641 F.2d 1295, 1302 (9th Cir. 1981); see also Brown v. Cal. Dep't
of Corr., 554 F.3d 747, 751 (9th Cir. 2009).
31   Sellars, 641 F.3d at 1302–03.
32Yi v. Yang, 282 P.3d 340, 345 n.7 (Alaska 2012) (quoting Waskey v. Municipality of
Anchorage, 909 P.2d 342, 345 (Alaska 1996)) (further citation omitted).

 Prentzel v. State, Dept. of Public Safety, 169 P.3d 573, 582 n.17 (Alaska 2007) (quoting
33

Waskey, 909 P.2d at 345) (further citation and internal quotation marks omitted).
34 Alaska Stat. § 09.50.250 (“A … tort claim against the state … may not be brought if
the claim … (3) arises out of assault, battery, false imprisonment, false arrest, malicious
prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference
with contract rights”); but see Kinegak v. State, Dept. of Corrections, 129 P.3d 887, 893
(Alaska 2006) (“This decision should not be read as an endorsement of DOC’s conduct,
which the superior court described as ‘abhorrent,’ and which would be even more
abhorrent in a case involving a more significant miscalculation of a prisoner’s sentence.

Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 9 of 12
              THEREFORE, IT IS HEREBY ORDERED:

              1.     On or before, July 30, 2021, Mr. Nordlund shall file either one

of the following:

                     a.     Notice to the Court, attaching documentation showing

       that he no longer has any claims pending in the state court regarding the

       issues he currently brings in this case; OR

                     b.     Notice of Voluntary Dismissal without prejudice to

       bringing appropriate claims in state court.

              2.     If Mr. Nordlund does not file either a Notice to the Court or a

Notice of Voluntary Dismissal on or before July 30, 2021, this case will be

DISMISSED without further notice to him.

              3.     The Application to Waive Prepayment of the Filing Fee, at

Docket 3, is DEFERRED until Mr. Nordlund fully complies with this Order, or until

the time to comply has run.




It should also not be read as making the state immune in all cases where its tortious acts
could have been pleaded as one of the torts enumerated in Alaska Stat. § 09.50.250(3).
There may be cases where the state’s negligence constitutes a truly distinct wrong, even
though the victim was injured because of an act constituting an enumerated tort.”) (citation
omitted).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 10 of 12
              4.     At all times, Mr. Nordlund shall keep the Court informed of any

change of address. Such notice shall be titled “Notice of Change of Address.”35

The Notice shall contain only information about the change of address, and its

effective date. The Notice shall not include requests for any other relief. Failure

to file the Notice may result in the dismissal of the action for failure to prosecute

under Rule 41(b) of the Federal Rules of Civil Procedure.

              5.     Each litigant is responsible for keeping a copy of each

document filed with the Court. When you send a document to the Court, you will

receive a Notice of Electronic Filing (“NEF”) from the Court that will inform you of

when that document was filed on the docket and the docket number of the

document. Copies of documents that have been filed with the Court may be

obtained from the Clerk’s Office for $0.50 per page. In the event of special

circumstances or serious financial need, a party may file a motion asking for the

cost of copies to be waived or reduced.

              6.     No party shall have any ex parte communication with a District

Court Judge or Magistrate Judge of this Court about the merits of this action. This

means that parties cannot communicate with any judge without the presence

and/or knowledge and consent of the other parties. For example, Mr. Nordlund



35 See Local Civil Rule 11.1(b) (requiring a notice of change of address to be filed “[s]elf-
represented parties must keep the court and other parties advised of the party’s current
address and telephone number.”).


Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 11 of 12
may not write letters to, or call, a judge directly. Any request for action by the

Court during these proceedings must be filed with the Clerk of Court as a motion.

              7.     A motion should contain the information identified in the

caption of this Order and should be titled “Motion for (add the relief requested).”

In a motion, a party should state specifically and concisely what he or she wants,

so that the Court understands what the party is requesting. This Court’s Local

Civil Rule 7.4 requires that motions be filed with a proposed order that the Court

can issue, if the motion is granted. The proposed order helps to clarify what the

moving party is asking the Court to do.

              8.     All documents filed with the Clerk of Court must contain an

original signature, and must be mailed to the Court at the following address:

                                  U.S. District Court
                               222 West 7th Avenue, #4
                               Anchorage, Alaska 99513

              9.     The Clerk of Court is directed to send the following to

Mr. Nordlund with this Order: (1) form PS21, Notice to the Court; (2) PS09, Notice

of Voluntary Dismissal; (3) form PS23, Notice of Change of Address; and

(4) PS15, Motion.

              Dated at Anchorage, Alaska this 29th day of June, 2021.

                                                 /s/ Ralph R. Beistline
                                                 RALPH R. BEISTLINE
                                                 Senior United States District Judge



Case 3:21-cv-00134-RRB, Nordlund v. Beesley, et al.
Order Regarding Status of State Court Cases
Page 12 of 12
